Name: Commission Regulation (EEC) No 2093/79 of 26 September 1979 amending Regulation (EEC) No 2036/74 fixing prices for the sale at reduced prices to certain institutions and bodies of a social character of hindquarters of adult bovine animals held by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  animal product;  prices;  social protection;  marketing
 Date Published: nan

 No L 245/ 10 Official Journal of the European Communities 28 . 9 . 79 COMMISSION REGULATION (EEC) No 2093/79 of 26 September 1979 amending Regulation (EEC) No 2036/74 fixing prices for the sale at reduced prices to certain institutions and bodies of a social character of hindquarters of adult bovine animals held by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2036/74 (3 ), as last amended by Regulation (EEC) No 1356/79 (4), limits the sales to meat bought in before 31 March 1979 ; Whereas it is now appropriate to release further beef for this sale ; HAS ADOPTED THIS REGULATION : Article 1 The date '31 March 1979 ' appearing in Article la of Regulation (EEC) No 2036/74 is hereby replaced by '30 April 1979 '. Article 2 This Regulation shall enter into force on 5 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1979 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . ( 3 ) OJ No L 210, 1 . 8 . 1974, p. 56 . (4 ) OJ No L 163 , 2 . 7 . 1979, p. 12 .